Name: Commission Implementing Regulation (EU) NoÃ 264/2013 of 18Ã March 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Cipolla Rossa di Tropea Calabria (PGI))
 Type: Implementing Regulation
 Subject Matter: plant product;  consumption;  Europe;  regions of EU Member States;  marketing;  agricultural structures and production;  production
 Date Published: nan

 22.3.2013 EN Official Journal of the European Union L 82/28 COMMISSION IMPLEMENTING REGULATION (EU) No 264/2013 of 18 March 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Cipolla Rossa di Tropea Calabria (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Italys application for the approval of an amendment to the specification for the protected geographical indication Cipolla Rossa di Tropea Calabria registered under Commission Regulation (EC) No 284/2008 (3). (3) The purpose of the application is to amend the specification in order to specify the presentation, packaging and labelling of the onions. (4) The Commission has examined the amendments in question and decided that they are justified. Since the amendment is minor, the Commission may approve it without recourse to the procedure laid down in Articles 50 to 52 of Regulation (EU) No 1151/2012, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Cipolla Rossa di Tropea Calabria is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ L 86, 28.3.2008, p. 21. ANNEX I In the specification for the protected geographical indication Cipolla Rossa di Tropea Calabria, the following amendments are approved:  The wording of Article 5(6) and (7): After harvesting, the bulbs of new young onions must have their earth-stained outer skins removed; their stalks are then cut to a length of 40 cm before being assembled into small bunches ready to be loaded into crates. When the onions are to be consumed fresh ( fresh onions ), the skins are removed from the bulbs and any stalks longer than 60 cm are cut; the onions are then assembled in bunches weighing 5 to 8 kg and loaded into crates of varying sizes. is replaced by the following text: After harvesting, the bulbs of new young onions must have their earth-stained outer skins (envelopes) removed; their stalks are then cut to a length of between 30 and 60 cm before being assembled into small bunches which are then loaded into crates. When the onions are to be consumed fresh (or fresh onions ), the skins are removed from the bulbs and the stalks are cut to a length ranging between 35 and 60 cm; the onions are then brought together in bunches weighing between 1,5 and 6 kg and are loaded into crates of varying sizes.  The wording of Article 9(2): Bulbs designated by the PGI Cipolla Rossa di Tropea Calabria  can only be released for consumption if the following procedure is complied with:  cipollotti  (new young onions) are assembled in small bunches and packed into small crates made of cardboard, plastic or wood, thus ready to be sold;  cipolle da consumo fresco  (fresh onions) are assembled in bunches weighing 5 to 8 kg, then packed into crates of various sizes. is replaced by the following text: Bulbs designated by the PGI Cipolla Rossa di Tropea Calabria  can only be released for consumption if the following procedure is complied with:  cipollotti  (new young onions) are assembled in small bunches and packed into small crates made of cardboard, plastic or wood, thus ready to be sold;  cipolle da consumo fresco  (fresh onions) are assembled in bunches weighing 1,5 to 6 kg, then packed into crates of various sizes. The provisions concerning the preparation of the product for packaging have been amended to allow for greater flexibility when selecting the size of the packages and to take account of new market requirements in terms of packaging.  The wording of Article 9(4): The minimum number of onions required to form a braid is six, regardless of their size. The number of onions and their weight must be uniform for each type of packaging. is replaced by the following text: The minimum number of onions required to form a braid is six, regardless of their size. A greater margin of manoeuvre is thus granted for producing traditional braids so that local workers can determine the number of bulbs and their size.  The wording of Article 9(7): When released for consumption, self-adhesive labels are placed on young onions and fresh onions assembled into bunches, as well as on storage  onions in braids, clearly displaying the products logo and brand. is replaced by the following text: When released for consumption, adhesive (or any other type of) labels are placed on young onions and on storage onions in braids, displaying the EU logo and the products brand. On the other hand, a detailed label must be placed on each bunch of fresh onions packed in crates, whatever the size of the latter, displaying the companys business name, the EU logo, the brand and the type of product so as to guarantee its traceability and to make it perfectly recognisable. For Cipolla Rossa di Tropea Calabria fresh onions, packed in bunches, a label is to be attached to each bunch, indicating the companys business name, the illustrated EU logo and the brand and type of product. As such, each bunch has a label indicating all of the information required by the consumer so that (s)he may correctly identify the product.  The references to Regulation (EEC) No 2081/92 featuring in the production specification have been updated. ANNEX II SINGLE DOCUMENT Regulation (EC) No 510/2006 (1) CIPOLLA ROSSA DI TROPEA CALABRIA EC No: IT-PGI-0105-0369-28.09.2011 PGI (X) PDO ( ) 1. Name Cipolla Rossa di Tropea Calabria 2. Member State or Third Country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of product to which the name in (1) applies The protected geographical indication (PGI) Cipolla Rossa di Tropea Calabria designates bulbs of the Allium Cepa variety which belongs to the local ecotypes listed below, excluding all other types. They are characterised by their shape and by their early bulbing, which is a result of the effect of the photoperiod.  Tondo Piatta: an early crop;  Mezza campana: a mid- to early crop;  Allungata: a late crop. Three types of products can be distinguished: Cipollotto (new young onion):  colour: white to pink or purple;  flavour: sweet and mild;  size: see the standards applicable under EU rules. Cipolla da consumo fresco (fresh onion):  colour: from white to red to purple;  flavour: sweet and mild;  size: see the standards applicable under EU rules. Cipolla da serbo (known as storage onions):  colour: mauvish red;  flavour: sweet and crunchy;  size: see the standards applicable under EU rules. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area All the production stages for the Cipolla Rossa di Tropea Calabria indication, from sowing to harvesting, must take place in the geographical area of production. 3.6. Specific rules on slicing, grating, packaging, etc. After harvesting, the Cipolla Rossa di Tropea Calabria bulbs are processed as follows:  the bulbs of new young onions must have their earth-stained outer skins removed; their stalks are then cut to a length of between 30 and 60 cm before being assembled into small bunches ready to be loaded into crates;  when the onions are to be consumed fresh (fresh onions), the skins are removed from the bulbs and the stalks are cut to a length ranging between 35 and 60 cm; the onions are then assembled in bunches weighing between 1,5 and 6 kg and are loaded into crates of varying sizes;  as regards onions for conservation (or storage onions), the bulbs are laid on the ground in rows, covered with leaves and then left to dry for 8 to 15 days so that they gain in density and resilience and become a bright red colour. Once they have been dehydrated, the bulbs are either topped, in other words separated from the parts visible above ground, or used to produce braids, in which case the above-ground part is left intact. The minimum number of onions required to form a braid is six, regardless of their size. These onions are packaged in bags or crates, whose weight can vary up to a maximum of 25 kg. Packaging must take place in the production area and must comply with traditional methods, which are deep-rooted in tradition and local historical folklore, so as to ensure that the product can be traced and checked and to maintain product quality. 3.7. Specific rules concerning labelling The packages must display, in printed characters twice as large as for other indications, the terms PGI Cipolla Rossa di Tropea Calabria, whilst specifying the type of onion  cipollotto, cipolla da consumo fresco, cipolla da serbo  and the brand. When released for consumption, adhesive (or any other type of) labels are placed on young onions and on storage onions, displaying the EU logo and the products brand. On the other hand, a detailed label must be placed on each bunch of fresh onions packed in crates, whatever the size of the latter, displaying the companys business name, the EU logo, the brand and the type of product so as to guarantee its traceability and to make it perfectly recognisable. 4. Concise definition of the geographical area The production area of PGI Cipolla Rossa di Tropea Calabria is made up of land which is well-suited to their cultivation, covering part or all of the administrative territory of the following Calabrian municipalities: (a) province of Cosenza: part of the municipalities of Fiumefreddo, Longobardi, Serra dAiello, Belmonte, Amantea; (b) province of Catanzaro: part of the municipalities of Nocera Terinese, Falerna, Gizzeria, Lamezia Terme, Curinga; (c) province of Vibo Valentia: part of the municipalities of Pizzo, Vibo Valentia, Briatico, Parghelia, Zambrone, Zaccanopoli, Zungri, Drapia, Tropea, Ricadi, Spilinga, Joppolo, Nicotera. 5. Link with the geographical area 5.1. Specificity of the geographical area Cipolla Rossa di Tropea Calabria is cultivated on sandy or partly sandy land of average composition containing open clay or silt-laden soils, located along the coastal line or running alongside rivers and streams. Despite their gravelly texture, these soils of alluvial origin do not constrict the development and growth of the bulbs. Coastal land is well-suited for growing early-maturing onions to be consumed fresh, whereas internal land, made of clay or open clay soils, are well-suited for growing storage onions. Red onions have long been, and continue to be, grown both in family vegetable gardens and across large-scale areas and are an integral part of the rural countryside, of peoples diets, local dishes and traditional recipes. The soil and climatic features of the territory combine to make a product which is quite unique, of high-level quality and renowned throughout the world. 5.2. Specificity of the product Cipolla Rossa di Tropea Calabria is known for its quality and organoleptic features such as the tenderness of its bulbs, its sweetness and easy digestibility. These features also enable one to eat Cipolla Rossa di Tropea Calabria raw, and undoubtedly in far greater quantities than for normal onions. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The request to have the PGI Cipolla Rossa di Tropea Calabria recognised is justified by the products reputation and renown which notably grew thanks to various promotion campaigns, as demonstrated by historical and bibliographical sources. Various historical and bibliographical sources suggest that the onion was first introduced into the Mediterranean basin and in Calabria by the Phoenicians, then by the Greeks. The onion, very much appreciated during the Middle Ages and the Renaissance, was considered a key product in peoples diets and for the local economy; onions were either bartered directly or sold and exported by sea to Tunisia, Algeria and Greece. Several travellers who visited Calabria and the Tyrrhenian coast between 1700 and 1800 refer to common Cipolle Rosse (red onions) in their writings. Onions have always been a part of farmers diets and of local production. Already in 1905, during a trip to Calabria during which he visited Tropea, Doctor Albert was struck by the poverty of the peasants who only ate onions. At the turn of the twentieth century, the cultivation of the Tropea onion moved away from small gardens and family vegetable gardens and started to be grown on a very large scale. In 1929, the construction of the Valle Ruffa aqueduct enabled onion crops to be irrigated, which improved both the yield and the quality of the product. It was during the Bourbon period that the greatest impulse was given to spreading onion cultivation towards northern European markets. The onion soon became a sought-after and much appreciated product, as demonstrated by the Studi sulla Calabria (Studies on Calabria) of 1901, which also refer to the shape of the bulb and to the red, oblong onions from Calabria. The first statistics compiled on onion cultivation in Calabria can be found in the Enciclopedia agraria Reda (1936-39) (Reda Agricultural Encyclopaedia). The unique commercial features of this onion, which ensured its renown nationally, and also, above all, its historical and cultural value in the geographical area in question (still very much present in current cultural practices such as cooking, folkloric demonstrations and everyday idiomatic expressions) explain why this product has often been imitated and why its name is subject to counterfeiting. Reference to publication of the specification The competent Ministry launched the national objection procedure by publishing a proposal for recognising the PGI Cipolla Rossa di Tropea Calabria in Official Gazette of the Italian Republic No 185 of 10 August 2011. The full text of the product specification is available on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or alternatively: by going direct to the home page of the Ministry of Agricultural, Food and Forestry Policy (http://www.politicheagricole.it) and clicking on QualitÃ e sicurezza (Quality and security, on the top right of the screen) and then on Disciplinari di Produzione allesame dellUE (Specifications subject to examination by the EU). (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.